                             lJNJTED STATE DI TRICT COURT
                             EASTERN 01STRICT OF NEW YORK
----------------------------------------------x

DERR.J K PALMER, KENDIA ME IDOR,
BE ITA ROU E, ALEXANDER ROUSb,
13ARB RA llANDLER. and LUIS
PELLOT-CIIAN DLER,

                        PlaintilTs.                       Case No. 1:20-cv-2468-BMC

         s.

AMAZON.COM. INC. and AMAZON.COM
 ERVICES LLC,

                        Dcfendants.
------------------------------------------------------X
                           DECLARATION OF ALEXSIS STEPHENS

        I, Alexsis Stephens, hcrcby declare under penalty of perjury pursuant to 28 U.S.C. § 1746

that the following is true and correct:

        1.      J am currently the Director ofl luman Resourccs ("HR") for thc U.S. Non-Sort

buildings at Amazon.com Services, LLC ("Amazon").

        2.      l joined Amazon in Junc, 20 12.

        3.      I Jead the U.S. IIR Operations for the Non-Sort Buildings, including managing tl1e

HR teams in cach of the Non-Sort fuLfillment ccnters, providing coaching and guidance to

leaders, providing input on policy- and proccss-relatcd qucstions, and creating and drafiing

policies. Although JFK8 is an Amazon Robotics Sortable building, I am aware thal lhe

productivity and Time Off Task policies that I summarize below apply equally to JFK8.
l.     Producthit Monií oring Prior to and Ouring thc COVID-19 Cri is

       4.      Prior to lhc "OVID- 19 pandemic, Amazon mcasured nssociale productivity by

trncl-ing the units pcr hour that associates proces ed (for example. units scanned pcr hour or units

pac\-aged per hour, depending on the assigned task or "process path").

       5.      Productivity target ratcs \\ere set periodicalJy based on lhe prevai ling rales for the

pre,ious five wecks.     pecifically, the target was set al the 25th percentile-that is, it was set so

that 75% of employees were already meeting or exceeding it.

        6.     Productivity target rates were usual ly set al least once a quarter, but could be sel

more frequently depending on business need. For example, during peak limes, rates could be set

weekly, and if a process ata facility changed significantly, ratcs could be reset in response.

        7.     Associates in the lowest ftfth pcrcentile (5%) of productivity were eligible for

discipline beginniog with negative productivity feedback (assuming they met certain other

criteria). Associatcs whose pace exceeded the productivity target rale could receive positive

feedback for doing so.

        8.      When an associate was at or below the bottom fi fth percentile, proposed warnings

for management's revie\\ were automatically generated through a computer system. These

proposed warnings were not visible or made known to associates. The relevant managers

reviewed those proposed warnings on a weekly basis to determine who, if anyone, should reccivc

productivity feedback. Managers freque ntly decided to cxempt from discipline many associates

for 1vvhom warnings had been proposed at this slage and lhus no further action was laken vis-a-vis

lhose associates' low productivi ty.

       9.      lf a manager were to consider providing negati ve productivily feedback toan

associate, the first step would be for the manager to conducl a "seek to understand" conversation




2
,,.,ith lh ' associate Lo detem1inc thc particular circumstanccs s urrounding and relating lo Lhc

as ocmlc's low productivity. Negalivc produclivity feedback is never to be dclivered

automaticall or withoul bcing preceded by a "seek lo understand" conversation.

        1O.     Associates can view their performance metrics a l Performance Awareness Kiosks.

The available metrics alert associates if and when they fa ll beneath the 5% productivity mark.

        11.     ln response to COVl D- 19, begi nning on March 18, 2020, Amazon ceased

providing productivity rate feedback to associates aod imposing any discipline related      Lo   low

produclivity rates. Amazon made this decision to help mitigate COVID-19 risks by enabling

associates to focus on social distancing, hand washing, stalion cleanJin ess, and other health and

safety guidelines. On April 29, this policy was extended indefinitely.

        12.     TaJking points explaining this shift in policy were provided lo managers so lhat

they could communicate these chaoges to associates. A true and correct copy of the taJking

points provided when the suspension of productivity feedback was fi rst announced are attached

herclo as Exhibit A. A true and correct copy of an emai l to managers on Apri l 29 including

further talking points is attached hereto as Exhibit B.

        13.     Beyond communications with managers, these changes should have been apparent

to associates since, pursuanl lo the current policy, no associates are receiving produclivity rate

feedback. Associates are still able to view whether they fall bcneath the 5% productivity mark at

the Performance Awareness Kiosks, and thus associates with low productivity would fürther be

aware that they personally were nol receiving feed back despite being feedback-eligible.

        14 .    When Amazon was providing productivity rale feedback lo associates bcfore

March 18, the feedback was always provided suíliciently close in time toan associate' s low rate

for managers to be able to have an effccti ve "seek lo undersland" conversation wilh the




3
.~ socmlc. Furthcnnorc, associoles' producti vity ralcs are nol lakcn inlo account in conneclion

\\ith ndvanccment opporlunilies al Amazon unless thcy rcsull in a warning bcing delivcred lo the

a socialc b) a manager. Thcreforc, if and whcn produclivily ralc feedback resumes al Amazon,

associales will not lace any rclroaclive conscquences for low produclivity between March 18,

2020 and the resumption of feedback.

11.    Time Off Task

        15.    Amazon manages the amount of time associates spend working on thei r assigned

tasks during their shift via the scanners that workers use to sean items, bins, and packages.

When more than five minutes elapse between activity on the scanners, that lime is aggregated

into a " time off task" ("TOT") total for the day.

        16.    Certain blocks of time are exempted from TOT calcuJations in various ways. For

example, paid breaks and lunch are automatically exempted from TOT; a visit to HR or work on

a special off-task project may be excmptcd by a manager or by HR; an associate with a workílow

problem al her tation can ask a manager to exempl the time she spent addressing it, etc.

        17.    Associates are only subject to potential discipline fo r TOT that exceeds 30

minutes in a shi fl. No disciplinary action is taken without a manager first undertaking a "seek to

understand" conversation with an associate during which the associate would be asked to explain

the reason for his or her time off task that shift. Whether a manager decided to coach or warn lhe

associate for cxcessive TOT wo uld depend on the reason the associate provided, Lhe amount of

TOT, and whethcr the particular associate has previously reccived warnings related to TOT,

among olher factors.

        18.    Discipline for excessivc TOT is reserved for the most egregious conduct: onJy the

associale in each process path with the mosl TOT in a shif'I. (above 30 minutes) is potenlially




4
,uhJc.:ct to l     r ch~   ,plim:: - i e, only onc nssocmtc per p1 occss path pcr shrfl is eli gible for 'JOT

dh.c 1plm • lf thc mn.nnger dccidcc; not lo Jisciplinc the nssocintc uíl.cr conducting a "scck to

undcrstnnd" onvcrsation, thcn nci thcr that nssociate nor any othcr associale would receive TOT

discipline for that proccss path duri ng that shi fl..

         19.        While there is no automatic TOT exemption of bathroom, hand washi ng, or

cleaning time, managers are aware that associates should not be disciplined ror Lime spenl on

such activilies. This is consistent with pre-COVID-19 TOT policy and continues Loday.

Beca use discipline is imposcd only when TOT is in excess of 30 minutes, and even then is

reserved only for the rnost egregious conduct in a given process path during a given shift, it is

unlikely that time spenl on these activities would even render an associate potential/y subject to

disciplinary action. TI1is is particularly true in light of the fact that Amazon has extended paid

breaks by IO minutes per shift duri ng the COY ID-19 crisis in order to permit associates time to

conduct the activitics dcscribed above.

         20.        I have reviewed thc relevan! TOT records, which refl ect that none of the

employcc Plaintiffs in this casc-Derrick Palmer, Benita Rouse, and Barbara Chandler- has

received any TOT warnings this year.



                 f declare undcr penalty of perj ury that the forcgoing is true and correct. Executed on

this .]_ day of July, 2020 al Bothell, Washington.




                                                      By:

                                                            Alexsis Stephens
                     Exhibit Index



Exhibit A   Talking Points re: Performance Feedback Changes

Exhibit B   Talking Points re: Extension of Changes
